Citation Nr: 1748617	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease (DDD)/failed back syndrome of the lumbar spine status post laminectomy for the period beginning April 17, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for neuropathy of the right lower extremity for the period beginning April 17, 2009.

3.  Entitlement to an evaluation in excess of 20 percent for neuropathy of the left lower extremity for the period beginning April 17, 2009.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period beginning April 17, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1948 to August 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the Veteran's lumbar spine and bilateral neuropathy disabilities, as well as entitlement to TDIU.  The Veteran timely appealed that decision.  

The Board issued a decision on April 16, 2009, in which an increased evaluation for the Veteran's lumbar spine disability was denied; his bilateral neuropathy disabilities were increased to 20 percent disabling.  The Veteran did not ask for reconsideration of that decision, nor did he timely file an appeal that decision with the United States Court of Appeals for Veterans Claims.  Consequently, that Board decision is final.  See 38 C.F.R. § 20.1100 (2016).  

The AOJ issued a May 2009 rating decision implementing the Board's decision; that rating decision increased the Veteran's bilateral neuropathy disabilities to 20 percent disabling, effective July 8, 2005.  In a February 2010 correspondence, the Veteran indicated that he disagreed with the increase in his evaluation, particularly his back, and that he was no longer able to work.  

The AOJ properly construed that correspondence as a new increased evaluation claim and entitlement to TDIU.  Therefore, in order to respect the finality of the Board's previous decision, as well as to give full effect to 38 C.F.R. § 3.400(o), the Board has characterized the increased evaluation claims as well as the intertwined TDIU claim, see Rice v. Shinseki, 22 Vet. App. 447 (2009), as for the period beginning April 17, 2009, which is the date following the issuance of the Board's decision.  

This appeal was last before the Board in February 2017 when it was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to an increased evaluation for a back disability and bilateral lower extremity neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience, effective April 17, 2009.


CONCLUSION OF LAW

The criteria for a TDIU have been met, effective April 17, 2009.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.340, 3.400, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of determining whether or not there is one 60 percent disability or one 40 percent disability, disabilities that affect a single body system, e.g. orthopedic, digestive, respiratory, will be considered as one disability.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16 (b).

This claim was referred by the Board in February 2017 to the Director of the Compensation Service for a decision regarding extraschedular entitlement to a TDIU, as the Veteran did not meet the schedular criteria for a TDIU.  The Director found that the Veteran's service-connected spine and bilateral lower extremity neuropathies limited the Veteran from strenuous physical employment.  Given the Veteran's 10th grade education and his lifelong occupation as a farmer, the Director found that the Veteran is entitled to a TDIU on an extraschedular basis.  In an August 2017 rating decision, the RO assigned an effective date of February 12, 2010, and stated that this represented a full grant of the benefits sought and determined that the issue should be removed from appellate status.  However, this is incorrect, as the period on appeal begins on April 17, 2009, pursuant to Rice and 38 C.F.R. § 3.400(o).  Thus , the issue of entitlement to a TDIU from April 17, 2009 is before the Board.  

The Board now examines the period from April 17, 2009 to February 11, 2010. During that period the Veteran is service-connected for DDD at 20 percent, neuropathy of the left lower extremity at 20 percent, and neuropathy of the right lower extremity at 20 percent. 

As stated earlier, the Director found that the Veteran was unemployable prior to August 12, 2012 based on the May 2011 examiner's opinion that the Veteran can no longer do any physical activity.  As such, it is factually ascertainable based on the Directors findings, the May 2011 examiner's opinion, the Veteran's 10th grade education, and the Veteran's competent and credible lay testimony that he had to stop working his lifelong profession as a dairy farmer because his service-connected back disability, that he is unemployable due to his service-connected disabilities as of April 17, 2009.  This represents a full grant of the benefits sought as it the earliest effective date allowable by law.


ORDER

Entitlement to a total rating based on individual unemployability due to service connected disabilities from April 17, 2009 is granted.


REMAND

Recently, the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017) addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so."  Thus, in light of the Court's determination in Sharp, the Board finds that this matter must be remanded for a new VA examination and opinion addressing the issue of limitation of motion during flare-ups, as the Veteran's most recent June 2017 examination did not address this issue.  

Additionally, the Board finds that the June 2017 is not in compliance with the February 2017 remand instructions.  Specifically, the February 2017 Board decision instructed the RO that "the claims folder must be available to and reviewed by the examiner."  The June 2017 examination reflects that this was not accomplished, as the claims folder was not reviewed by the examiner prior to the examination.  The Court has held that compliance by the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Veteran's claims file must be reviewed by the examiner on remand. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records.

2. Schedule the Veteran for a VA examination to determine the current severity of his spine and bilateral lower extremity neuropathy disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should also offer an estimate as to additional functional loss during flares regardless of whether the Veteran is undergoing a flare-up at the time of the examination.  

Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his spine symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  

3. Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


